Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the communication" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim is find indefinite since it is not clear to what communication the Applicant is referring to.  For examination purposes the claim is interpreted as best understood.
Claim 1 recites the limitation "the personal information" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim limitation was not properly introduced, the claim is find indefinite since it is not clear to what information the Applicant is referring to.  For examination purposes the claim is interpreted as best understood.
Claims 2 recites the limitation "the intelligent devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if Applicant is referring to the “at least two intelligent devices” or any other plurality of “intelligent devices”. The Applicant is advised to keep consistency among the terminology in order to avoid indefiniteness.
Claim 3 recites the limitation "the intelligent device" in line 1.  It is unclear if Applicant is referring to “an intelligent device” on line 4, claim 1,  or “another intelligent device” on line 5, claim 5, or another of “intelligent device”. The Applicant is advised to keep consistency among the terminology in order to avoid indefiniteness. For examination purposes the claim is interpreted as best understood.
Claim 4 recites the limitation "the intelligent device" in line 1.  It is unclear if Applicant is referring to “an intelligent device” on line 4, claim 1,  or “another intelligent device” on line 5, claim 5, or another of “intelligent device”. The Applicant is advised to keep consistency among the terminology in order to avoid indefiniteness. For examination purposes the claim is interpreted as best understood.
Claim 5 recites the limitation "the intelligent device" in line 1.  It is unclear if Applicant is referring to “an intelligent device” on line 4, claim 1,  or “another intelligent device” on line 5, claim 5, or another of “intelligent device”. The Applicant is advised to keep consistency among the terminology in order to avoid indefiniteness. For examination purposes the claim is interpreted as best understood.
Claim 5 recites the limitation "the user’s action" in line 2.  It is unclear if Applicant is referring to the first user or the second user. The Applicant is advised to keep consistency among the terminology in order to avoid indefiniteness. For examination purposes the claim is interpreted as best understood.
Claim 6 recites the limitation "the verification of the processor device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 7 recites the limitation "the personal information" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 9 discloses “wherein the guest updates its account information comprising filling in a profile…” however, it is unclear what is the further step of the method since the limitation reads as describing instead of reciting an acting step.  For examination purposes, the claim is interpreted as best understood.
Claim 10 discloses “wherein the host receives the call and verifies the personal information…” however, it is unclear what is the further step of the method since the limitation reads as describing instead of reciting an acting step.  For examination purposes, the claim is interpreted as best understood.
Claim 11 discloses “wherein the host receives the call and verifies the personal information…” however, it is unclear what is the further step of the method since the limitation reads as describing instead of reciting an acting step.  For examination purposes, the claim is interpreted as best understood.
Claim 12 recites the limitation "the Wi-fi information" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 12 recites the limitation "the terms and conditions signed at check-in" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 15 recites the limitation "the web information about its listings" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torgersrud (US 2017/0311162).

Regarding claim 1, Torgersrud discloses a system for providing remote check-in services (abstract), comprising: 
a processor device connected to an application located on at least two intelligent devices via the internet ( Figures 2-3 [0044], [0046] FIG. 3 is a schematic diagram of a computer system that may be used in conjunction with the claimed embodiments, As shown in FIG. 3, the computing system (400) may include one or more computer processor(s) (402), associated memory (404) (e.g., random access memory (RAM), cache memory, flash memory, etc.), one or more storage device(s) (406) (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory stick, etc.), and numerous other elements and functionalities. The computer processor(s) (402) may be an integrated circuit for processing instructions. For example, the computer processor(s) may be one or more cores, or micro-cores of a processor. The computing system (400) may also include one or more input device(s) (410), such as a touchscreen, keyboard, mouse, microphone, touchpad, electronic pen, camera, or any other type of input device. Further, the computing system (400) may include one or more output device(s) (408), such as a screen (e.g., a liquid crystal display (LCD), a plasma display, touchscreen, cathode ray tube (CRT) monitor, projector, or other display device), a printer, external storage, or any other output device. One or more of the output device(s) may be the same or different from the input device(s). The computing system (400) may be connected to a network (414) (e.g., a local area network (LAN), a wide area network (WAN) such as the Internet, mobile network, or any other type of network) via a network interface connection (not shown). The input and output device(s) may be locally or remotely (e.g., via the network (412)) connected to the computer processor(s) (402), memory (404), and storage device(s) (406). Many different types of computing systems exist, and the aforementioned input and output device(s) may take other forms.  ); 
an intelligent device used by a first user ([0018] FIGS. 1-2 are schematic diagrams of an example mobile device 59 that may be used in conjunction with the claimed embodiments. The mobile device 59 can be, for example, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices. [0019] In some implementations, the mobile device 59 includes a touch-sensitive display 73. The touch-sensitive display 73 can implement liquid crystal display (LCD) technology, light emitting polymer display (LPD) technology, or some other display technology. The touch-sensitive display 73 can be sensitive to haptic and/or tactile contact with a user.); 
another intelligence device used by a second user ( [0058] Another aspect of the claimed embodiments provide for a case manager application used to enroll new enrollees in the supervision system, select their term and type of supervision program as well as monitor performance of current new and current enrollees. Such an application may be implemented via the computer system 400 of FIG. 3. FIGS. 13-21 are screenshots that illustrate basic functionality of a specific implementation of this type of application.  );   
wherein: 
the first user sends different information via the application and the second user receives the information from the first user ([0053] Screenshot 800 of FIG. 7 illustrates the next part of check-in. Specifically, the enrollee places their device 59 such that the device's camera (camera lens and sensor 80) view shows the enrollee's face 802 on display 73. If the enrollee's face is not within the camera view then the enrollee is requested to do so. The enrollee is also required to recite displayed text 806 which may be a series of numbers, letters, words and combinations thereof. If no audio is detected, the enrollee may be prompted to repeat the displayed text 806. To that end, sound meter 808 provides a visual aid for the enrollee to know if they are speaking loudly enough. The enrollee is typically recorded during the recitation in that one or more pictures are taken of enrollee as the text is recited and the audio of the recitation is also recorded. Screenshot 800 may also include a countdown 810 in which the enrollee is allowed complete the text recitation. Once the countdown 810 expires, screenshot 900 will typically be shown to indicate that the check-in has been completed, time of completion as well as how long it took to complete the check-in (time from first alert to completion of check-in, in some implementations). In some implementations, an enrollee may be allowed a pre-defined amount of time to complete the check-in. ), 
the second user engages the communication with the first user via the application and verifies the personal information of the first user ([0060] The application may also be capable of showing a check-in history timeline, after a person has been enrolled, such as a timeline depicted via screenshot 1700 of FIG. 15. [0061] Screenshot 1800, of FIG. 16, shows an example new enrollee enrollment-page and includes selection of term length, term start date, enrollee's mobile device number, email address as well as assigned case manager. [0062] Screenshots 1900, 2000 and 2100, of FIGS. 17-19 each illustrates options for sending a check-in request to an enrollee. FIG. 17/screenshot 1900 illustrates an immediate/now check-in request. FIG. 18/screenshot 2000 illustrates an option to schedule future check-in request and FIG. 19/screenshot 2100 automatic, random scheduling of check-ins at differing amounts of check-ins. Re-stated, a ‘low touch’ option will prescribe a lower amount of prescribed check-ins in comparison to the number of prescribed check-ins for a ‘medium touch’ option. Similarly, ‘high touch’ option provides for more check-ins than the medium touch. Also of note are options to as specify a response time for NOW and singularly-scheduled future check-ins. Such an option could also be provided for automatic check-in sentences as well but is not specifically configured for that option in FIG. 19. If it were, though, a selected response time would be employed for all of the automatically scheduled check-ins. ).
Regarding claim 2, Torgersrud discloses:
wherein the intelligent devices are selected from a mobile phone, a PC, or a tablet ([0018] FIGS. 1-2 are schematic diagrams of an example mobile device 59 that may be used in conjunction with the claimed embodiments. The mobile device 59 can be, for example, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices. [0022] In some implementations, the mobile device 59 can implement multiple device functionalities, such as a telephony device, as indicated by a phone object 91; an e-mail device, as indicated by the e-mail object 92; a network data communication device, as indicated by the Web object 93; a Wi-Fi base station device (not shown); and a media processing device, as indicated by the media player object 94. In some implementations, particular display objects 74, e.g., the phone object 91, the e-mail object 92, the Web object 93, and the media player object 94, can be displayed in a menu bar 95. In some implementations, device functionalities can be accessed from a top-level graphical user interface, such as the graphical user interface illustrated in the figure. Touching one of the objects 91, 92, 93 or 94 can, for example, invoke corresponding functionality.).
Regarding claim 3, Torgersrud discloses:
wherein the intelligent device comprises a camera to capture images of its user and of its user's photo ID ([0053] Screenshot 800 of FIG. 7 illustrates the next part of check-in. Specifically, the enrollee places their device 59 such that the device's camera (camera lens and sensor 80) view shows the enrollee's face 802 on display 73. If the enrollee's face is not within the camera view then the enrollee is requested to do so. The enrollee is also required to recite displayed text 806 which may be a series of numbers, letters, words and combinations thereof. If no audio is detected, the enrollee may be prompted to repeat the displayed text 806. To that end, sound meter 808 provides a visual aid for the enrollee to know if they are speaking loudly enough. The enrollee is typically recorded during the recitation in that one or more pictures are taken of enrollee as the text is recited and the audio of the recitation is also recorded. Screenshot 800 may also include a countdown 810 in which the enrollee is allowed complete the text recitation. Once the countdown 810 expires, screenshot 900 will typically be shown to indicate that the check-in has been completed, time of completion as well as how long it took to complete the check-in (time from first alert to completion of check-in, in some implementations). In some implementations, an enrollee may be allowed a pre-defined amount of time to complete the check-in. [0057] FIG. 12 is a flowchart diagram illustrating a method 1400 for a mobile device check-in, generally reflective of the preceding FIGS. 4-11. Method 1400 will typically be executed by a processor of a mobile device such as processor 2204 of FIG. 2. Initially, the processor 2204 receives an alert that a check-in is required, via operation 1402, and will then typically receive a check-in alert acknowledgement, from the enrollee, via operation 1404. Next, processor 2204 determines if the enrollee's face is in the camera view (1408). If not, processor 2204 requests the enrollee to do so (1406) and in turn, upon detecting the face in the camera view (1408) requests the enrollee to receipt the displayed text (1410) and records (take one or more pictures and record audio) the enrollee (1412). If no audio is detected (1414), processor 2204 re-requests recitation of the displayed text (1410). If audio is detected, the processor 2204 signals (1416) that a successful check-in has been completed. ).
Regarding claim 4, Torgersrud discloses:
wherein the intelligent device further comprises a speaker and a microphone to reproduce verbal communications between the two users ( [0022] In some implementations, the mobile device 59 can implement multiple device functionalities, such as a telephony device, as indicated by a phone object 91; an e-mail device, as indicated by the e-mail object 92; a network data communication device, as indicated by the Web object 93; a Wi-Fi base station device (not shown); and a media processing device, as indicated by the media player object 94. In some implementations, particular display objects 74, e.g., the phone object 91, the e-mail object 92, the Web object 93, and the media player object 94, can be displayed in a menu bar 95. In some implementations, device functionalities can be accessed from a top-level graphical user interface, such as the graphical user interface illustrated in the figure. Touching one of the objects 91, 92, 93 or 94 can, for example, invoke corresponding functionality. [0024] In some implementations, upon invocation of device functionality, the graphical user interface of the mobile device 59 changes, or is augmented or replaced with another user interface or user interface elements, to facilitate user access to particular functions associated with the corresponding device functionality. For example, in response to a user touching the phone object 91, the graphical user interface of the touch-sensitive display 73 may present display objects related to various phone functions; likewise, touching of the email object 92 may cause the graphical user interface to present display objects related to various e-mail functions; touching the Web object 93 may cause the graphical user interface to present display objects related to various Web-surfing functions; and touching the media player object 94 may cause the graphical user interface to present display objects related to various media processing functions. [0028] In some implementations, the mobile device 59 can include one or more input/output (I/O) devices and/or sensor devices. For example, a speaker 60 and a microphone 62 can be included to facilitate voice-enabled functionalities, such as phone and voice mail functions. In some implementations, an up/down button 84 for volume control of the speaker 60 and the microphone 62 can be included. The mobile device 59 can also include an on/off button 82 for a ring indicator of incoming phone calls. In some implementations, a loud speaker 64 can be included to facilitate hands-free voice functionalities, such as speaker phone functions. An audio jack 66 can also be included for use of headphones and/or a microphone. [0038] An audio subsystem 2226 can be coupled to a speaker 2228 and a microphone 2230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions.).
Regarding claim 5, Torgersrud discloses:
wherein the intelligent device comprising a touch screen to capture the user's actions ([0019] In some implementations, the mobile device 59 includes a touch-sensitive display 73. The touch-sensitive display 73 can implement liquid crystal display (LCD) technology, light emitting polymer display (LPD) technology, or some other display technology. The touch-sensitive display 73 can be sensitive to haptic and/or tactile contact with a user. [0020] In some implementations, the touch-sensitive display 73 can comprise a multi-touch-sensitive display 73. A multi-touch-sensitive display 73 can, for example, process multiple simultaneous touch points, including processing data related to the pressure, degree and/or position of each touch point. Such processing facilitates gestures and interactions with multiple fingers, chording, and other interactions. Other touch-sensitive display technologies can also be used, e.g., a display in which contact is made using a stylus or other pointing device. [0024] In some implementations, upon invocation of device functionality, the graphical user interface of the mobile device 59 changes, or is augmented or replaced with another user interface or user interface elements, to facilitate user access to particular functions associated with the corresponding device functionality. For example, in response to a user touching the phone object 91, the graphical user interface of the touch-sensitive display 73 may present display objects related to various phone functions; likewise, touching of the email object 92 may cause the graphical user interface to present display objects related to various e-mail functions; touching the Web object 93 may cause the graphical user interface to present display objects related to various Web-surfing functions; and touching the media player object 94 may cause the graphical user interface to present display objects related to various media processing functions.).
Regarding claim 6, Torgersrud discloses:
wherein the system further comprises a display device configured to output a checking result to the touch screen in response to the verification of the processor device (See figure 8).
Regarding claim 7, Torgersrud discloses: 
a method for providing remote check-in services established between at least two intelligent devices via a processor device and the internet Figures 2-3 [0044], [0046] FIG. 3 is a schematic diagram of a computer system that may be used in conjunction with the claimed embodiments, As shown in FIG. 3, the computing system (400) may include one or more computer processor(s) (402), associated memory (404) (e.g., random access memory (RAM), cache memory, flash memory, etc.), one or more storage device(s) (406) (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory stick, etc.), and numerous other elements and functionalities. The computer processor(s) (402) may be an integrated circuit for processing instructions. For example, the computer processor(s) may be one or more cores, or micro-cores of a processor. The computing system (400) may also include one or more input device(s) (410), such as a touchscreen, keyboard, mouse, microphone, touchpad, electronic pen, camera, or any other type of input device. Further, the computing system (400) may include one or more output device(s) (408), such as a screen (e.g., a liquid crystal display (LCD), a plasma display, touchscreen, cathode ray tube (CRT) monitor, projector, or other display device), a printer, external storage, or any other output device. One or more of the output device(s) may be the same or different from the input device(s). The computing system (400) may be connected to a network (414) (e.g., a local area network (LAN), a wide area network (WAN) such as the Internet, mobile network, or any other type of network) via a network interface connection (not shown). The input and output device(s) may be locally or remotely (e.g., via the network (412)) connected to the computer processor(s) (402), memory (404), and storage device(s) (406). Many different types of computing systems exist, and the aforementioned input and output device(s) may take other forms., comprising: 
a first user logging in an application to update its account information ([0018] FIGS. 1-2 are schematic diagrams of an example mobile device 59 that may be used in conjunction with the claimed embodiments. The mobile device 59 can be, for example, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices. [0019] In some implementations, the mobile device 59 includes a touch-sensitive display 73. The touch-sensitive display 73 can implement liquid crystal display (LCD) technology, light emitting polymer display (LPD) technology, or some other display technology. The touch-sensitive display 73 can be sensitive to haptic and/or tactile contact with a user. [0049] Now that example devices have been described upon which the claimed embodiments may be implemented, those claimed embodiments will now be further described beginning with FIGS. 4-11 which describe an example check-in of an enrollee of a supervision system via a mobile device, such as the mobile device 59 shown in FIG. 1. Specifically, FIGS. 4-11 are example screenshots illustrating an implementation of a mobile device app that may be used as part of a supervision system. [0050] FIG. 4 is a screenshot 500 of an initial screen of an application, after login. Included is general status area 502, an option to perform a voluntary check-in 506. Screenshot 500 also includes button 510 to indicate a status of a last check-in, a status button 514, a settings button 516 and a send log function 518 which includes information on each check-in that has occurred. It should be noted upon an initial login, the last check-in status section 508 will typically not contain information about a last check-in as none have been performed at that point.);
the first user calls a second user via the application ([0053] Screenshot 800 of FIG. 7 illustrates the next part of check-in. Specifically, the enrollee places their device 59 such that the device's camera (camera lens and sensor 80) view shows the enrollee's face 802 on display 73. If the enrollee's face is not within the camera view then the enrollee is requested to do so. The enrollee is also required to recite displayed text 806 which may be a series of numbers, letters, words and combinations thereof. If no audio is detected, the enrollee may be prompted to repeat the displayed text 806. To that end, sound meter 808 provides a visual aid for the enrollee to know if they are speaking loudly enough. The enrollee is typically recorded during the recitation in that one or more pictures are taken of enrollee as the text is recited and the audio of the recitation is also recorded. Screenshot 800 may also include a countdown 810 in which the enrollee is allowed complete the text recitation. Once the countdown 810 expires, screenshot 900 will typically be shown to indicate that the check-in has been completed, time of completion as well as how long it took to complete the check-in (time from first alert to completion of check-in, in some implementations). In some implementations, an enrollee may be allowed a pre-defined amount of time to complete the check-in.); 
the second user receives the call and verifies the personal information of the first user ([0060] The application may also be capable of showing a check-in history timeline, after a person has been enrolled, such as a timeline depicted via screenshot 1700 of FIG. 15. [0061] Screenshot 1800, of FIG. 16, shows an example new enrollee enrollment-page and includes selection of term length, term start date, enrollee's mobile device number, email address as well as assigned case manager. [0062] Screenshots 1900, 2000 and 2100, of FIGS. 17-19 each illustrates options for sending a check-in request to an enrollee. FIG. 17/screenshot 1900 illustrates an immediate/now check-in request. FIG. 18/screenshot 2000 illustrates an option to schedule future check-in request and FIG. 19/screenshot 2100 automatic, random scheduling of check-ins at differing amounts of check-ins. Re-stated, a ‘low touch’ option will prescribe a lower amount of prescribed check-ins in comparison to the number of prescribed check-ins for a ‘medium touch’ option. Similarly, ‘high touch’ option provides for more check-ins than the medium touch. Also of note are options to as specify a response time for NOW and singularly-scheduled future check-ins. Such an option could also be provided for automatic check-in sentences as well but is not specifically configured for that option in FIG. 19. If it were, though, a selected response time would be employed for all of the automatically scheduled check-ins. [0022] In some implementations, the mobile device 59 can implement multiple device functionalities, such as a telephony device, as indicated by a phone object 91; an e-mail device, as indicated by the e-mail object 92; a network data communication device, as indicated by the Web object 93; a Wi-Fi base station device (not shown); and a media processing device, as indicated by the media player object 94. In some implementations, particular display objects 74, e.g., the phone object 91, the e-mail object 92, the Web object 93, and the media player object 94, can be displayed in a menu bar 95. In some implementations, device functionalities can be accessed from a top-level graphical user interface, such as the graphical user interface illustrated in the figure. Touching one of the objects 91, 92, 93 or 94 can, for example, invoke corresponding functionality. [0024] In some implementations, upon invocation of device functionality, the graphical user interface of the mobile device 59 changes, or is augmented or replaced with another user interface or user interface elements, to facilitate user access to particular functions associated with the corresponding device functionality. For example, in response to a user touching the phone object 91, the graphical user interface of the touch-sensitive display 73 may present display objects related to various phone functions; likewise, touching of the email object 92 may cause the graphical user interface to present display objects related to various e-mail functions; touching the Web object 93 may cause the graphical user interface to present display objects related to various Web-surfing functions; and touching the media player object 94 may cause the graphical user interface to present display objects related to various media processing functions. [0028] In some implementations, the mobile device 59 can include one or more input/output (I/O) devices and/or sensor devices. For example, a speaker 60 and a microphone 62 can be included to facilitate voice-enabled functionalities, such as phone and voice mail functions. In some implementations, an up/down button 84 for volume control of the speaker 60 and the microphone 62 can be included. The mobile device 59 can also include an on/off button 82 for a ring indicator of incoming phone calls. In some implementations, a loud speaker 64 can be included to facilitate hands-free voice functionalities, such as speaker phone functions. An audio jack 66 can also be included for use of headphones and/or a microphone. [0038] An audio subsystem 2226 can be coupled to a speaker 2228 and a microphone 2230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions. );
if the verification is ok, the second user allows the first user to get to a further page of the application to get further information ( See Figure 8, wherein the first user is able to get further information based on a completed check-in.).
Regarding claim 8, Torgersrud discloses:
wherein the first user is a guest, the second user is a host, and the further information is virtual concierge information (abstract: An exemplary embodiment provides for a method for providing a mobile device-based community corrections supervision system. The method includes receiving an alert, from a remote server, via an enrollee's mobile device, to perform a check-in and receiving acknowledgement of the alert from the enrollee. Additionally, the method then requests the enrollee to recite displayed text and records the enrollee as the displayed text is recited. [0006] The foregoing examples of the related art and limitations related therewith are intended to be illustrative and not exclusive. Other limitations of the related art will become apparent to those of skill in the art upon a reading of the specification and a study of the drawings. [0067] While a number of exemplary aspects and embodiments have been discussed above, those of skill in the art will recognize certain modifications, permutations, additions and sub-combinations thereof. It is therefore intended that the following appended claims, and claims hereafter introduced, are interpreted to include all such modifications, permutations, additions and sub-combinations as are within their true spirit and scope.
The Examiner acknowledges the use of non-descriptive material in the claim.  The claim limitation is further describing the type of users and the type of information, however the limitations do not provide any functionality to the claim. ).
Regarding claim 9, Torgersrud discloses:
wherein the guest updates its account information comprising filling in a profile, uploading photo IDs and taking a selfie ([0049] Now that example devices have been described upon which the claimed embodiments may be implemented, those claimed embodiments will now be further described beginning with FIGS. 4-11 which describe an example check-in of an enrollee of a supervision system via a mobile device, such as the mobile device 59 shown in FIG. 1. Specifically, FIGS. 4-11 are example screenshots illustrating an implementation of a mobile device app that may be used as part of a supervision system. [0050] FIG. 4 is a screenshot 500 of an initial screen of an application, after login. Included is general status area 502, an option to perform a voluntary check-in 506. Screenshot 500 also includes button 510 to indicate a status of a last check-in, a status button 514, a settings button 516 and a send log function 518 which includes information on each check-in that has occurred. It should be noted upon an initial login, the last check-in status section 508 will typically not contain information about a last check-in as none have been performed at that point. [0053] Screenshot 800 of FIG. 7 illustrates the next part of check-in. Specifically, the enrollee places their device 59 such that the device's camera (camera lens and sensor 80) view shows the enrollee's face 802 on display 73. If the enrollee's face is not within the camera view then the enrollee is requested to do so. The enrollee is also required to recite displayed text 806 which may be a series of numbers, letters, words and combinations thereof. If no audio is detected, the enrollee may be prompted to repeat the displayed text 806. To that end, sound meter 808 provides a visual aid for the enrollee to know if they are speaking loudly enough. The enrollee is typically recorded during the recitation in that one or more pictures are taken of enrollee as the text is recited and the audio of the recitation is also recorded. Screenshot 800 may also include a countdown 810 in which the enrollee is allowed complete the text recitation. Once the countdown 810 expires, screenshot 900 will typically be shown to indicate that the check-in has been completed, time of completion as well as how long it took to complete the check-in (time from first alert to completion of check-in, in some implementations). In some implementations, an enrollee may be allowed a pre-defined amount of time to complete the check-in. ).
Regarding claim 10, Torgersrud discloses:
wherein the host receives the call and verifies the personal information of the guest comprising video conversation and matching the guest's selfie with the photo IDs ([0057] FIG. 12 is a flowchart diagram illustrating a method 1400 for a mobile device check-in, generally reflective of the preceding FIGS. 4-11. Method 1400 will typically be executed by a processor of a mobile device such as processor 2204 of FIG. 2. Initially, the processor 2204 receives an alert that a check-in is required, via operation 1402, and will then typically receive a check-in alert acknowledgement, from the enrollee, via operation 1404. Next, processor 2204 determines if the enrollee's face is in the camera view (1408). If not, processor 2204 requests the enrollee to do so (1406) and in turn, upon detecting the face in the camera view (1408) requests the enrollee to receipt the displayed text (1410) and records (take one or more pictures and record audio) the enrollee (1412). If no audio is detected (1414), processor 2204 re-requests recitation of the displayed text (1410). If audio is detected, the processor 2204 signals (1416) that a successful check-in has been completed. ).
Regarding claim 11, Torgersrud discloses:
wherein the host receives the call and verifies the personal information of the guest and the host verifies the guest has agreed to and signed predetermined terms and conditions ( [0049] Now that example devices have been described upon which the claimed embodiments may be implemented, those claimed embodiments will now be further described beginning with FIGS. 4-11 which describe an example check-in of an enrollee of a supervision system via a mobile device, such as the mobile device 59 shown in FIG. 1. Specifically, FIGS. 4-11 are example screenshots illustrating an implementation of a mobile device app that may be used as part of a supervision system. [0050] FIG. 4 is a screenshot 500 of an initial screen of an application, after login. Included is general status area 502, an option to perform a voluntary check-in 506. Screenshot 500 also includes button 510 to indicate a status of a last check-in, a status button 514, a settings button 516 and a send log function 518 which includes information on each check-in that has occurred. It should be noted upon an initial login, the last check-in status section 508 will typically not contain information about a last check-in as none have been performed at that point. [0053] Screenshot 800 of FIG. 7 illustrates the next part of check-in. Specifically, the enrollee places their device 59 such that the device's camera (camera lens and sensor 80) view shows the enrollee's face 802 on display 73. If the enrollee's face is not within the camera view then the enrollee is requested to do so. The enrollee is also required to recite displayed text 806 which may be a series of numbers, letters, words and combinations thereof. If no audio is detected, the enrollee may be prompted to repeat the displayed text 806. To that end, sound meter 808 provides a visual aid for the enrollee to know if they are speaking loudly enough. The enrollee is typically recorded during the recitation in that one or more pictures are taken of enrollee as the text is recited and the audio of the recitation is also recorded. Screenshot 800 may also include a countdown 810 in which the enrollee is allowed complete the text recitation. Once the countdown 810 expires, screenshot 900 will typically be shown to indicate that the check-in has been completed, time of completion as well as how long it took to complete the check-in (time from first alert to completion of check-in, in some implementations). In some implementations, an enrollee may be allowed a pre-defined amount of time to complete the check-in.).
Regarding claim 12, Torgersrud discloses:
wherein if the verification is ok, the host allows the guest to get to a further page of the application to a virtual concierge home page comprising a welcome note, the Wi-Fi information and the terms and conditions signed at check in (Figure 8 and [0055] FIG. 10 includes a screenshot 1100 which shows statistical categories when the aforementioned status button 512 is selected. Status, in the implementation of FIG. 10 includes a summary section 1102 and a last 7 days section 1104. Summary section 1102 will typically include the term or length of time the enrollee may be subject to supervision, a number of check-ins to date, what percentage was completed successfully as well as an average response time. Average response time may be total time to complete a check-in in some implementations or perhaps an average elapsed time before a responding to a check-in occurs, after an initial check-in alert is initiated, in other implementations. The last 7 days section 1104 includes data that covers the previous week. If an enrollee has been under supervision for less than a week, then sections 1102 and 1104 will display identical numbers for number of requests, completed requested requests and average response time as both sections are reporting on a same set of data. After a 7.sup.th day of supervision, the two sets of numbers will typically diverge. Restated, the last 7 days section 1104 will cover a prior week's performance while the summary will be reflective of overall term performance. This can be useful to the enrollee in that it can indicate improvement over past performance, a decrease in performance or perhaps steady performance, be it poor performance, ok performance or good performance. An indication of steady poor to ok performance could also be taken as a signal to try to improve one's compliance their supervisee requirements. [0056] FIG. 11 includes a screenshot 1200 that shows an example set of information that could be displayed when settings button 516 is selected. In this particular example, information on a version of the application is included, a mobile device model number and an operating system version number. While these may not be ‘adjustable,’ settings that may be configurable by the enrollee could be implemented. Examples may include preferred font, preferred font size and preferred font color. Further examples may include preferred application schemes such as a choices of pre-configured color combinations and/or perhaps customizable options. [0057] FIG. 12 is a flowchart diagram illustrating a method 1400 for a mobile device check-in, generally reflective of the preceding FIGS. 4-11. Method 1400 will typically be executed by a processor of a mobile device such as processor 2204 of FIG. 2. Initially, the processor 2204 receives an alert that a check-in is required, via operation 1402, and will then typically receive a check-in alert acknowledgement, from the enrollee, via operation 1404. Next, processor 2204 determines if the enrollee's face is in the camera view (1408). If not, processor 2204 requests the enrollee to do so (1406) and in turn, upon detecting the face in the camera view (1408) requests the enrollee to receipt the displayed text (1410) and records (take one or more pictures and record audio) the enrollee (1412). If no audio is detected (1414), processor 2204 re-requests recitation of the displayed text (1410). If audio is detected, the processor 2204 signals (1416) that a successful check-in has been completed.).
Regarding claim 13, Torgersrud discloses:
wherein the application further comprises an icons menu that directs the guest to additional detailed information (See Figure 8, 10 and 11 options 512, 514 and 516.).
Regarding claim 14, Torgersrud discloses:
wherein the application further comprises some links to external web pages ( [0024] In some implementations, upon invocation of device functionality, the graphical user interface of the mobile device 59 changes, or is augmented or replaced with another user interface or user interface elements, to facilitate user access to particular functions associated with the corresponding device functionality. For example, in response to a user touching the phone object 91, the graphical user interface of the touch-sensitive display 73 may present display objects related to various phone functions; likewise, touching of the email object 92 may cause the graphical user interface to present display objects related to various e-mail functions; touching the Web object 93 may cause the graphical user interface to present display objects related to various Web-surfing functions; and touching the media player object 94 may cause the graphical user interface to present display objects related to various media processing functions.).
Regarding claim 14, Torgersrud discloses:
wherein the host can modify the web information about its listing ([0024] In some implementations, upon invocation of device functionality, the graphical user interface of the mobile device 59 changes, or is augmented or replaced with another user interface or user interface elements, to facilitate user access to particular functions associated with the corresponding device functionality. For example, in response to a user touching the phone object 91, the graphical user interface of the touch-sensitive display 73 may present display objects related to various phone functions; likewise, touching of the email object 92 may cause the graphical user interface to present display objects related to various e-mail functions; touching the Web object 93 may cause the graphical user interface to present display objects related to various Web-surfing functions; and touching the media player object 94 may cause the graphical user interface to present display objects related to various media processing functions.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drance US2020/0302345 - This is directed to providing access to hotel services using a portable electronic device.
Sica US2019/0005416- This invention refers to a travel management process and system that uses biometric user authentication in order to access information on travel reservations and help a user check-in through a remote device. More specifically, the proposed invention consists of an application for handheld communication devices that can use a means of obtaining an image comprised of a handheld device for capturing an image of the face of a user purchasing a travel ticket, identified through biometric facial recognition, thus helping ensure a fast and simple check-in.
Cheung US2017/0213163- The present invention relates generally to a lodging facility management system and method for remote and anonymous check-in at a lodging facility. More so, a system and method enables a guest to remotely and anonymously check in to a lodging facility by remotely making a reservation to stay at the lodging facility for a predetermined duration; selecting a themed room from a plurality of themed rooms; remotely paying for the themed room; anonymously checking in to the lodging facility; anonymously receiving an access mechanism for the selected themed room; anonymously entering the themed room through a discrete route; anonymously returning the access mechanism for the themed room; and remotely checking out from the lodging facility.
Graylin US2016/0247141- The present disclosure relates to a system and a method for implementing a mobile wallet application and checkout processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689